Opinion of the Court by
Judge Mills.
[Absent Chief Justice Bibb.]
These are motions in which executions and delivery bonds were quashed in the court below, at the instance, of the plaintiffs in that court. The record shews no reasons, either for, or against the judgments. It is silent about, notice, of course we must suppose the motions to be based on matters of record, no part of which is here, except the executions and delivery bonds. In them we discover no defects. But as defects may exist in other parts of the record, and in the original judgments, or in the return of former executions, the presumption must be indulged, that the court below did right.
We decline directing a certiorari, to bring up the residue of the records. For it is the invariable course of this court not to award a certiorari ex officio to bring up new matter for the purpose of reversing the judgments or decrees of inferior tribunals.
Each judgment must, therefore, be affirmed with costs.